DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed August 13, 2021. 
Claims 1 and 11-12 have been amended.
Claims 1-5, 8-16, and 19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-5, 8-16, and 19, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims don’t recite and abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant further argues that the claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner asserts that the rejection clearly 
The Examiner further asserts that each and every limitation of the independent and dependent claims has been analyzed by the Examiner as shown in the rejection below. No specific details of the machine learning or training are claimed by Applicant or present in Applicant’s originally filed specification, which is why the Examiner identified 
The Applicant further argues that the claims integrate the abstract idea into a practical application, with reference to MPEP 2106.05(d). The Examiner respectfully disagrees. The Examiner asserts that the rejection clearly points out what limitations are directed towards the abstract idea, why those limitations are directed towards the abstract idea, what the additional elements are, why the additional elements do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not amount to significantly more than the abstract idea. The Examiner asserts that “receiving a script, receiving a profile, selecting at least one actor from the plurality of actors, and recommending at least one actor and at least one portion of the script” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The Applicant provides no reasoning as to how those limitations are integrating the abstract idea into a practical application. The Examiner further notes that MPEP 2106.05(d) is in relation to well-understood, routine and conventional, which is a different analysis, with different examples provided. For example, receiving data and displaying 
The Applicant further argues that the claims amount to significantly more than the abstract idea by improving the functioning of the computer. The Examiner respectfully disagrees. The Examiner asserts that the rejection clearly points out what limitations are directed towards the abstract idea, why those limitations are directed towards the abstract idea, what the additional elements are, why the additional elements do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not amount to significantly more than the abstract idea. The Examiner specifically points to the rejection below which clearly discloses what limitations are directed towards the abstract idea and what limitations are additional elements, where the Applicant has not properly identified the additional elements. The Applicant points to limitations that are not additional elements. For example, the identifying steps/functions as claimed are directed towards the abstract idea, where receiving and displaying recommendations based on those identification steps/functions (e.g. the abstract idea), merely adds the words apply it to the judicial exception and have been found to be well-known, routine and conventional steps (See MPEP 2106.05). The Examiner asserts that simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a determination based on rules and/or mathematical relationships (e.g. training, classifying, matching, 
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-5, 8-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-5 and 8-10 are directed toward a process, claims 12-16 and 19 are directed toward a product, and claim 11 is directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward receiving, at an information handling device of a user, a script for a performance requiring at least one actor, wherein the receiving the script comprises determining, by analyzing the script using an intermediate model, additional information associated with the performance; receiving, at the information handling device, a profile for each of a plurality of actors, wherein each actor profile identifies attributes of the corresponding actor; identifying, utilizing the intermediate model, a given portion of the script to be used for an audition of at least one of the plurality of actors, wherein the identifying comprises (i) evaluating aspects of each portion of the script, (ii) scoring, based upon the evaluation, each portion of the script, and (iii) ranking the portions of the script based upon the score; selecting, utilizing the intermediate model, at least one actor from the plurality of actors for performance of the audition corresponding to the given portion of the script, wherein the selecting comprises training the intermediate model using a previous set of auditions selected for similar scripts; classifying individual aspects of the given portion of the script, as identified from the intermediate model, into kernels; the selecting at least one actor comprising optimizing the selection of the at least one actor based upon (i) weighted attributes of an actor for the given portion of the script and (ii) an importance score calculated for the given portion of the script based upon the importance of the given portion of the script to the performance; and matching profiles of the plurality of actors with the kernels; evaluating attributes of the actors with respect to the given portion of the script; and recommending, based upon the identifying and evaluating, at least one actor and at least one other portion of the script to be used for an audition (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving aspects of the script, scoring/ranking the aspects for certain portions of the script based on past similar scripts, then evaluating aspects of actors to make recommendations about what actor should perform what portion of the script, which is a business relation (casting) and commercial interaction for managing how people interact for a script performance. The Applicant’s claimed limitations are analyzing script data and actor data to recommend which actor should 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving a script, receiving a profile, selecting, utilizing the intermediate model, at least one actor from the plurality of actors, and recommending at least one actor and at least one portion of the script” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an apparatus, information handling device, processor, computer readable storage medium, computer readable program code, and computer program product” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Paragraph 0052 of Applicant’s specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.
The Examiner further notes that “training an intermediate model using a previous set of auditions selected for similar scripts” further narrows the abstract idea by stating that previous auditions with similar scripts are used in the analysis. 
In addition, dependent claims 2-5, 8-10, 13-16, and 19 further narrow the abstract idea and dependent claims 10 and 19 additionally recite “providing a recommendation” which do not account for additional elements that integrate the judicial exception (e.g. 
The claimed “apparatus, information handling device, processor, computer readable storage medium, computer readable program code, and computer program product” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5 and 8-10; System claim 11; and Product claims 12-16 and 19 recite an apparatus, information handling device, processor, computer readable storage medium, computer readable program code, and computer program product; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by 
In addition, claims 2-5, 8-10, 13-16, and 19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10 and 19 additionally recite “providing a recommendation” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the 

Allowable over 35 USC 103
Claims 1-5, 8-16, and 19 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1 and 11-12 disclose a method for selecting scripts for an actor to audition by scoring and ranking the scripts and training an intermediate model using previous auditions of similar script, classifying aspects of the script into kernels and then matching profiles of the actors with the kernels.
Reasons claims overcome the 103 rejection: The closest prior art of record is:
Haimovitz et al. (US 2012/0290494 A1) – which discloses screening and selecting performers based on specific attributes of the script and of the performer. 
Beck (US 7,979,145 B1) – which discloses a system for script selection that utilizes specific scoring and ranking methods taking into account sentiment and character roles within the script.
Bergen et al. (US 6,322,366 B1) – which discloses machine learning techniques for scoring and assessing capabilities of humans.
Taboada et al. ("Genre-Based Paragraph Classification for Sentiment Analysis", Proceedings of SIGDIAL 2009, the 10th Annual Meeting of the Special Interest Group in Discourse and Dialogue, September 2009, 9 pages, Dueen Mary University of London, Association for Computational Linguistics) – which discloses machine learning 

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-5, 7-16, and 18-19, such as selecting scripts for an actor to audition by scoring and ranking the scripts and training an intermediate model using previous auditions of similar script, classifying aspects of the script into kernels and then matching profiles of the actors with the kernels.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving, at an information handling device of a user, a script for a performance requiring at least one actor, wherein the receiving the script comprises determining, by analyzing the script using an intermediate model, additional information associated with the performance; receiving, at the information handing device, a profile for each of a plurality of actors, wherein each actor profile identifies attributes of the corresponding actor; identifying, utilizing the intermediate model, a given portion of the script to be used for an audition of at least one of the plurality of actors, wherein the identifying comprises (i) evaluating aspects of each portion of the script, (ii) scoring, based upon the evaluation, each portion of the script, and (iii) ranking the portions of the script based upon the score; selecting, utilizing the intermediate model, at least one actor from the plurality of actors for performance of the audition corresponding to the given portion of the script, wherein the selecting comprises: training the intermediate model using a previous set of auditions selected for similar scripts; classifying individual aspects of the given portion of the script, as identified from the intermediate model, into kernels; and matching profiles of the plurality of actors with the kernels; the selecting at least one actor comprising optimizing the selection of the at least one actor based upon (i) weighted attributes of an actor for the given portion of the script and (ii) an importance score calculated for the given portion of the script based upon the importance of the given portion of the script to the performance; evaluating attributes of the actors with respect to the given portion of the script; and recommending, based upon the identifying and evaluating, at least one actor and at least one other portion of the script to be used for an audition (as required by independent claims 1 and 11-12)”, thus rendering claims 1-5, 8-16, and 19 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683